Citation Nr: 1402117	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  11-20 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease and degenerative joint disease, thoracolumbosacral spine.

2.  Entitlement to service connection for right shoulder tendinopathy with degenerative joint disease.

3.  Entitlement to service connection for mood disorder with depression and anxiety secondary to chronic pain.



ATTORNEY FOR THE BOARD

J. All, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1973 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) located in Detroit, Michigan.

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted an August 2009 letter from the Social Security Administration (SSA) reflecting an award of SSA disability benefits.  At his December 2009 VA compensation and pension (C&P) examination, the Veteran indicated that his SSA disability benefits are related to the disabilities presently on appeal.  While the Veteran's claims file contains the actual determination letter and other SSA correspondence, the medical records used as a basis for the disability award are not of record.  There has been no attempt to obtain these records, and they are relevant to the issues on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010).  Thus, the Agency of Original Jurisdiction (AOJ) should attempt to obtain the SSA records and associate them with the claims file.

In March 2009, the Veteran was seen by his primary care physician at the VA Clinic in Kincheloe, Michigan.  The physician opined that the Veteran's "right shoulder and lower back" problems are at least as likely as not related to his service experience.  The physician indicated that his opinion was based on the Veteran's service medical records, which show the Veteran received "treatment for a painful right shoulder, impression being bursitis," as well as the Veteran's "job in the military" that was "noted to involve the lifting of heavy objects" and "related to his recurrent back pain."   The RO discounted this opinion in its denial of the Veteran's claims because it lacked diagnoses and rationale.  See December 2009 rating decision.  Subsequently, the Veteran argued that clarification of any such deficiency should have been sought prior to the RO's decision.  See August 2011 statement.

The Board finds that clarification of the March 2009 opinion is warranted.  In offering an opinion with regard to the Veteran's disabilities, the physician should have identified each disability by diagnosis, rather than in general terms, and provided a full rationale, to include a discussion of the Veteran's post-service injuries and their relationship, if any, to his current disabilities.  Accordingly, an addendum opinion should be obtained, if possible, to clarify the physician's opinion.

In December 2009, the Veteran underwent a VA C&P examination and received negative nexus opinions from the examiner with respect to his right shoulder and low back disabilities.  The examiner opined that it was "at least as likely as not that the Veteran had a back strain at time of discharge from the service in his low back as per service medical records review.  The extent of the Veteran's back conditions at this time are more likely than not related to the Veteran's motor vehicle accident, traumas and work as a welder metal fabricator."  Regarding the Veteran's right shoulder injury, the examiner opined that it was "at least as likely as not that that the Veteran's severe complaints of pain in the right arm are related to the cervical spine significant trauma as clearly outline in the C-file."

The Board finds these opinions to be inadequate because they incorrectly apply the relevant legal standard.  Specifically, the opinions focus on whether the Veteran's current disabilities were caused by something other than his military service, rather than whether the disabilities are related to his military service.  Further, it is unclear whether the examiner believes that the Veteran's in-service back strain had fully resolved prior to his subsequent injuries.  It is also unclear what is meant by the phrase "extent of" in the second sentence of that opinion.  In light of the foregoing, the Board finds that addendum opinions are necessary prior to its decision with respect to these issues.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Finally, appellate adjudication of the mood disorder claim will be held in abeyance pending the development ordered herein, as it is inextricably intertwined with the resolution of the other claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Request from SSA copies of all medical records underlying the August 2009 decision awarding disability benefits.  If records are unavailable, SSA must so indicate.  If unsuccessful, the Veteran must be afforded the opportunity to furnish such records directly to SSA or to the RO/AMC.  All records/responses received must be associated with the claims file.

2.  Obtain an addendum opinion from the March 2009 VA primary care physician, if possible.  The entire claims file, and a copy of this remand, must be provided to and reviewed by the physician.

After reviewing the record, the physician should provide opinions as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's current right shoulder and low back disabilities had their clinical onset in service or are otherwise related to service.  In offering these opinions, the physician should identify each disability by diagnosis.  A full rationale must be provided for all opinions expressed, to include a discussion of the Veteran's post-service injuries and their relationship, if any, to his current disabilities.  
3.  Obtain an addendum opinion from the December 2009 VA C&P examiner.  (If the examiner is no longer available, forward the claims file to an appropriate VA medical professional.)  The entire claims file, and a copy of this remand, must be provided to and reviewed by the examiner.

After reviewing the record, the examiner should provide opinions as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's current right shoulder and low back disabilities had their clinical onset in service or are otherwise related to service.  In offering these opinions, the examiner should specifically discuss whether the in-service right shoulder injury and back strain had fully resolved prior to any post-service injury.  A full rationale must be provided for all opinions expressed, to include a discussion of the Veteran's post-service injuries and their relationship, if any, to his current disabilities.  

4.  Finally, after completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If a benefit sought on appeal is not granted to the Veteran's satisfaction, he should be provided with a supplemental statement of the case and afforded an appropriate time period for response before returning to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


